•f, >
         Case 1:20-dm-00012-AJT Document 11-1 Filed 01/19/21 Page 1 of 6 PageID# 229




                           IN THE UNITED STATES DISTRICT COURT FOR THE                          JAN I 9 7n?l
                                                                                             CLffiiUi.S. UISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA                              ALEXANDRIA. VIRRIMIa


                                           ALEXANDRIA DIVISION
                                                                            UNDER SEAL
                                                                    WITH ONE EXPARTE EXHIBIT
        IN RE: APPLICATION OF THE UNITED                    )
        STATES OF AMERICA FOR ORDER                         )
        PURSUANT TO 18 U.S.C. § 2703(d)                     )       Case No. 1:20-DM-00012(AIT)
                                                            )

           GOVERNMENT'S MOTION FOR RECONSIDERATION OF DECEMBER 16,2020
             ORDER GRANTING IN PART AND DENYING IN PART WARNER MEDIA'S
         OBJECTIONS TO AND APPEAL FROM MAGISTRATE JUDGE'S DENIAL OF MOTION
            TO OUASH OR MODIFY ORDER ISSUED PURSUANT TO 18 U.S.C. 6 2703(D^

               The United States moves for reconsideration ofthis Court's Order ofDecember 16,2020,

        granting in part and denying in part Warner Media's Objections to and Appeal from Magistrate

        Judge's Denial of Motion to Quash or Modify Order Issue Pursuant to 18 U.S.C. § 2703(d).

               With this motion for reconsideration, we provide the Court - - on an ex parte basis - -

        with an unclassified declaration from the FBI case agent that provides additional information.

        (Exhibit 1). As the Court will see,the affidavit explains how the Court's December 16^ Order,
        which limits production ofnon-content information sent and received from the email account

        Barbara.Starr@tumer.com (the "Target Account")to only government and military email

        addresses, significantly hinders the government's ongoing criminal investigation. With a more

        complete factual basis before it, we ask the Court to reconsider its ruling, and order Wamer

        Media at least to produce all non-content information sent or received from the Target Account

        email to^non -"@tumer.com"email addresses("Extemal Emails").^ While we are not

        presently requesting the Court to reconsider its denial ofthe government's access to non-content



               ^ By definition, Extemal Emails include all non-content user activity information
        between the account Barbara.Stair@tumer.com and email accounts ofindividuals not employed
 Case 1:20-dm-00012-AJT Document 11-1 Filed 01/19/21 Page 2 of 6 PageID# 230




information relating to communications between the Target Account and other "@tumer.com"

email address ("internal emails"), we nevertheless preserve our right to seek to acquire

information concerning those purely internal emails later, as the investigations proceeds; this is

consistent with the Court's December 16,2020 Order(December 16 Order), which was issued

"without prejudice to the Government's renewal ofits broader request based on additional

information." (Exhibit 2).

                                           Background


       On September 11,2020, Warner Media filed a Motion to Quash or Modify Order Issued

Pursuant to 18 U.S.C. § 2703(d)(the "Motion to Quash"). The Motion to Quash sought to

modify or quash a sealed order issued pursuant to 18 U.S.C. § 2703(d)by U.S. Magistrate Judge

Ivan D. Davis(the "Turner Order")on July 15,2020. The government filed a response in

opposition to the Motion to Quash on September 24,2020.

       On October 7,2020, Magistrate Judge Buchanan granted Warner Media's Motion to

Quash. On October 9,2020,the government moved for reconsideration of Judge Buchanan's

October 7^ Order. On October 26,2020,Judge Buchanan granted the government's motion for

reconsideration, and ordered Warner Media to comply with the Turner Order. On November 9,

2020, Warner Media filed its objections and appeal before this Court. On November 30,2020,

the government filed a briefin opposition to Warner Media's appeal. On December 16,2020,

after hearing arguments from the parties, this Court modified the Turner Order, and ordered

Warner Media to produce "non-content information sent or received from the email account

Barbara.Starr@tumer.com from government or military email addresses." (Exhibit 2). The



by Wamer Media or CNN. Specifically, Extemal Emails includes email chains where at least
one person in a message's address line is not employed by Wamer Media or CNN.
                                                2
 Case 1:20-dm-00012-AJT Document 11-1 Filed 01/19/21 Page 3 of 6 PageID# 231




December 16 Order was issued "without prejudice to the Government's renewal ofits broader

request based on additional information." Id.

                                            Argument


        Motions for reconsideration are permitted in both civil and criminal proceedings. See,

e.g., United States v. Hooker, 200 F.Appx.237,2006 WL 2683289(4th Cir. September 19,

2006), citing Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396,403(4th Cir.1998)

(accounting for new evidence not available at trial is an appropriate grounds for a motion for

reconsideration); Klapprott v. United States, 335 U.S,601,614-615(1949)(holding "other

reason" clause ofFed. R. Civ. P. 60(b)"vests power in courts adequate to enable them to vacate

judgements whenever such action is appropriate to accomplish justice."); see also U.S. v. Ibarra,

502 U.S. 1, 5(1991)(per curiam)(reaffirming that motions for reconsideration in criniinal cases

provide district courts with an opportunity to correct their own errors and "prevent[] unnecessary

burdens being placed on the court of appeals").

       Whether proceedings under § 2703(d) are civil or criminal in nature,reconsideration is

appropriate here because this Court issued its Order ofDecember 16,2020,"without prejudice to

the Government's renewal ofits broader request based on additional information" - - and there is

new information, provided through FBI Special Agent Jett's Third Declaration {see Exhibit 1),

that supports a different result. The new information bears on the Court's decision to limit the

requested production to data associated with communications between the Target Account and

.mil and .gov addresses. Before this Court issued its December 16 Order,no one had suggested

that the requested production should be limited in that maimer. See Exhibit 3, Dec. 16,2020

Hr'g Tr. 10: 10-14(Counsel for Warner Media,Paul Wolfson, arguing,"For example, why are

the purely intemal communications necessary at this juncture? Why can't the government go

                                                  3
 Case 1:20-dm-00012-AJT Document 11-1 Filed 01/19/21 Page 4 of 6 PageID# 232




step-by-step and seek the external ones first and then the internal ones as another option?"). The

government therefore had not addressed the harm that would be caused to the investigation by

imposing such a limitation. Accordingly, based on the new information provided regarding the

limitation imposed, as well as this limitation not having been previously sought by Warner

Media,the government requests the Court to reconsider its December 16 Order, and order

Warner Media to produce all External Emails.

                                           Conclusion


       For the foregomg reasons,the government requests that the Court reconsider its Order of

December 16,2020.


                                                    Respectfully submitted,

John C. Demers                                       G.Zachary Terwilliger
Assistant Attorney General                          United States Attomey
National Security Division
United States Department of Justice




David Lim                                           Gordon D.Kromberg
Trial Attomey                                       Assistant United States Attomey
Special Assistant United States Attomey             Virginia Bar No.33676
Virginia Bar No. 99999                              Attomey for the United States
Attomey for the United States                       2100 Jamieson Avenue
950 Pennsylvania Ave., NW                           Alexandria, VA 22314
Washington,DC 20530                                 (703)299-3700
(202)598-3449                                       (703)837.8242(fax)
David.Liin2@usdoj.gov                               gordon.kromberg@usdoj.gov
Case 1:20-dm-00012-AJT Document 11-1 Filed 01/19/21 Page 5 of 6 PageID# 233




                                     Certificate of Service


       I hereby certify that on January 15,2021,1 transmitted by email the foregoing Motion for

Reconsideration ofDecember 16,2020 Order, granting in part and denying in part Warner

Media's Objections to and Appeal from Magistrate Judge's Denial of Motion to Quash or

Modify Order Issue Pursuant to 18 U.S.C. § 2703(d),to the following:


                     Brittany Amadi at Brittany.amadi@wilmerhale.com
                     Aaron Zebley at aaron.zebley@wihnerhale.com
                     Whitney Russell at whitney.russell@wilmerhale.com




                                                   Gordon D. Kromberg
                                                   Assistant United States Attorney
                                                   Virginia Bar No.33676
                                                   Assistant United States Attorney
                                                   Attorney for the United States
                                                   2100 Jamieson Avenue
                                                   Alexandria, VA 22314
                                                   (703)299-3700
                                                   (703)837.8242(fax)
                                                   gordon.kromberg@usdoj.gov
Case 1:20-dm-00012-AJT Document 11-1 Filed 01/19/21 Page 6 of 6 PageID# 234




                               TABLE OF EXHIBITS


  1. Exhibit 1:   Ex Porte Declaration firom FBI Special Agent Steve

  2. Exhibit 2:   Judge Anthony J. Trenga's December 16,2020 Order

  3. Exhibits:    December 16,2020 Hearing Transcript
